KING, Judge.
For the reasons assigned in the case of Don Rachal, et al. v. James Stacy, Southern Farm Bureau Casualty Insurance Company and Louisiana Farm Bureau Mutual Insurance Company, 480 So.2d 510 (La.App. 3rd Cir.1985), the judgment rendered in favor of James Stacy and against Louisiana Farm Bureau Mutual Insurance Company is reversed and set aside and we order that the suit of James Stacy against Louisiana Farm Bureau Mutual Insurance Company be dismissed with prejudice. In all other respects the judgment appealed from is affirmed.
All costs of this appeal are assessed one-half to James Stacy, defendant-third party plaintiff-appellee, and one-half to Southern Farm Bureau Casualty Insurance Company, defendant-third party defendant-appellant.
AFFIRMED IN PART AND REVERSED IN PART.